uni form l é vee lest ma lys of -h department of the treasury internal_revenue_service washington d c mar tl lf vat tax exempt and government entities legend church c order a st m medical center a plan m directory m this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date in which your authorized representatives request rulings on your behalf concerning whether plan m is a church_plan described in sec_414 of the internal_revenue_code and whether plan m was so described as of date and thereafter the following facts and representations have been submitted on your behalf medical center a is a not-for-profit corporation which provides hospital services and home care services medical center a's articles of incorporation provide that the sole corporate member of medical center a is the superior general and councillors of order a order ais a religious_order of adherents of church c with a mission of taking care and nursing of the sick establishment and maintenance of hospitals and education of younger sisters of the order order a is listed in directory m which lists the names of agencies instrumentalities and institutions operated supervised or controlled by or in connection with church c in the united_states its territories and possessions - ne page the business of medical center a is managed by its board_of trustees medical center a's by-laws provide that members of the board_of trustees are chosen at the annual meeting of its sole member order a under medical center a's certificate of incorporation as amended order a approves the election of the members of the board_of trustees may remove any member with or without cause elects or removes corporate officers and establishes the mission and philosophy of medical center a the by-laws of medical center a provide that any member of the board_of trustees may be removed with or without cause by order a medical center a is listed in directory m the official directory of church c and has been continuously so listed since at least medical center a's by-laws provide that medical center a is a church c institution medical center a's mission statement provides that the medical center a community inspired by st m and faithful to the teachings of church c is committed to excellence in health care and education it is represented that medical center a operates by the ethical and religious directives for church c health care services national conference of church c bishops in delivery of care education of physicians practitioners and employees it is further represented that medical center a provides pastoral care staff and other clergy for patients employees and visitors and has a daily morning recitation of a selected religious reading and displays a crucifix in each patient room medical center a currently maintains plan m a defined_benefit_plan established for medical center a employees on date plan m is qualified under sec_401 of the code there are a total of big_number active participants in plan m all plan participants are on the medical center a payroll but participants are assigned to work for other related and affiliated entities all of these related and affiliated entities are described in sec_501 of the code and are exempt from tax under sec_501 plan m was amended effective date to provide for a pension committee which is now the administrator of plan m the board_of trustees established the pension committee pursuant to a resolution dated date the pension committee's sole purpose and function is to administer plan m there are five members of the pension committee the president and chief_executive_officer of medical center a and the chief operating officer and senior vice president of medical center a are members of the pension committee the three remaining members are appointed by the president and chief_executive_officer of medical center a with the consent of the board_of trustees based on the above facts and representations rulings are requested that plan m is qualified as a church_plan within the meaning of sec_414 of the code plan m is deemed to have qualified as a church_plan within the meaning of sec_414 of the code on date and thereafter sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code page sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa's enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of publaw_96_364 to provide that sec_414 was effective as of date sec_414 of the code provides in part that the term church_plan does not include a plan if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if association of churches it shares common religious bonds and convictions with that church or convention or sec_414 of the code provides that if a plan intended to be a church_plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 provides in pertinent part that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan's failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 2nns5804r page it is represented that medical center a is listed in directory m which is the official directory of church c and has been continuously so listed since at least the internal_revenue_service has determined that any organization listed in directory m is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code accordingly medical center a was and is exempt from taxation under sec_501 and was and is also associated with church c therefore pursuant to sec_414 and c of the code its employees are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules with respect to sec_414 of the code the employees assigned to related and affiliated entities amounted to only percent of participants in plan m therefore in this case the employees assigned to related and affiliated entities constitute an insubstantial percent of the participants in plan m however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches since date plan m has been administered by a committee consisting of two officers of medical center a and three additional members appointed by the president and chief_executive_officer with the consent of the board_of trustees thus the committee has been under the control of medical center a since date since the committee is controlled by medical center a it is indirectly associated with church c this is so because medical center a is associated with church c further since as represented above the sole purpose of the committee is the administration of the plan m the committee constitutes an organization the principal purpose or function of which is the administration of plans or programs for the provision of retirement benefits or welfare benefits or both for the employees of medical center a therefore the committee would qualify as an organization described in sec_414 of the code for the period since date for the period from date to date as provided under sec_414 of the code where a plan fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then that plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years thus the defect has been corrected as provided under sec_414 of the code accordingly in regard to your ruling_request we conclude that plan m is qualified as a church_plan within the meaning of sec_414 of the code plan m is deemed to have qualified as a church_plan within the meaning of sec_414 of the code on date and thereafter page this letter expresses no opinion as to whether plan m satisfies the requirements for qualification under sec_401 of the code the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate office of the internal_revenue_service this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative this letter was prepared by who may be reached at sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter notice
